The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF A NON-RESPONSIVE AMENDMENT
The reply filed on 6-15-2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Applicant failed to properly address the Obviousness-Type Double Patenting rejection over U.S. Patent 10,943,786. A request that the rejection be held in abeyance until no other remain does not constitute a proper response since the rejection was not a provisional rejection. Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
It also should be noted that claims 52, 60-66, 69 and 72 have improper status identifiers. Said claims should be identified as either “withdrawn” or “withdrawn/currently amended”.
Additionally, the numbering of the newly added claims is improper. Newly added claims 75-77 should be renumbered 74-76.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 12, 2022